DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The amendment of 06/11/2019 has been entered. Claims 1-5 are currently pending in the application.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers filed on 06/11/2019 as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/11/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
The EPO mailed Applicant a European search opinion on 11/29/2019 that cited two documents considered highly relevant to Applicant’s disclosure. Applicant failed to disclose the references on an IDS for consideration by the Office as of the mailing of this correspondence.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
Fixing mount 42 (pg. 4 line 17)
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 2 recites the formula “a=2PV/v2.” The formula is dimensionally inconsistent because the right-hand side has units of mass not length2. Applicant has not shown possession of the limitation “a hole diameter of the outlet of the gas discharging device is preliminarily determined according to a following formula” because Applicant has not disclosed a formula that provides for determination of an area.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the formula “a=2PV/v2.” The formula is dimensionally inconsistent because the right-hand side has units of mass not length2, thus rendering the claim indefinite.
Claim 3 recites the limitation “the fine filter” in line 3. There is insufficient antecedent basis for the limitation in the claim. For examination purposes the limitation will be considered as --a fine filter--.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the 
Claims 1 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over EKSTAM (US 2016/0281662) in view of TAKE (US 2015/0198125).
Regarding claim 1, EKSTAM discloses a rapid activation method of a common rail (0004 line 15) engine, comprising: 
arranging a gas discharging device (22) between an oil outlet of a fuel transfer pump (400) and an oil inlet of a fuel injection pump (implied, EKSTAM is applied to diesel engines [0002 line 4] which typically have a transfer pump and a high-pressure pump [i.a. 0004 lines 15-17) in the common rail engine; and 
communicating an outlet (24) of the gas discharging device with a fuel tank (300) via a pipe (air/vapor return, Fig. 7) to discharge gas presenting in fuel during a normal system operation (0035 lines 11-14).
EKSTAM is silent regarding the engine being electrically controlled.
However, electrically controlled engines are routine and conventional in the art. TAKE teaches an electronic control unit (70) that electrically controls at least a metering valve (46), a pressure reducing valve (64) and a fuel injector (80; Fig. 1, 0033 lines 1-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to control the engine of EKSTAM electrically as taught by TAKE as is routine in the art to provide for precise and rapid adjustment of engine operation to minimize generation of in-cylinder emissions and optimize fuel efficiency.
Regarding claim 4, EKSTAM discloses the rapid activation method of the electrically controlled common rail engine according to claim 1.
EKSTAM further discloses wherein the gas discharging device (22) is a small gas discharging hole (i.a. Fig. 3).

Regarding claim 5, EKSTAM discloses the rapid activation method of the electrically controlled common rail engine according to claim 4.
EKSTAM further discloses wherein a hole diameter of the small gas discharging hole (hole diameter of 22 is the same as outlet of 30, Fig. 3) is between 0.2 mm and 3 mm (outlet diameter of 30 is 0.015-0.025 in [0.381-0.635 mm], 0041 lines 12-13).

Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
A review of the specification has not returned a special definition for the claim term “at,” therefore the common definition has been used. OED describes ‘at’ as “the most general determination of simple localization in space, expressing, strictly, the simple relation of a thing to a point of space which it touches.” Accordingly, the limitation “the gas discharging device is arranged at an oil feeding port” is considered to require the gas discharge device touches the oil feeding port.
The prior art fails to teach or render obvious the claim limitation “wherein the gas discharging device is arranged at an oil feeding port of the fine filter” in the manner defined in claim 3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK L GREENE whose telephone number is (571)270-7555.  The examiner can normally be reached on M-F 8:30-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK L. GREENE/Examiner, Art Unit 3747